Citation Nr: 0701981	
Decision Date: 01/23/07    Archive Date: 01/31/07

DOCKET NO.  03-10 939	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for residuals of a back 
injury.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

D. Vella Camilleri, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1942 to 
October 1945.

This matter is now before the Board of Veterans' Appeals 
(Board) pursuant to a November 2001 rating decision by the 
St. Petersburg, Florida, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  Appeal to the Board was 
perfected.  


FINDING OF FACT

There is no competent medical evidence of record that the 
veteran suffers from a residual back disability that is 
etiologically related to service.


CONCLUSION OF LAW

The criteria for service connection for residuals of a back 
injury have not been met.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

To establish service connection for a claimed disability, the 
evidence must demonstrate that a disease or injury resulting 
in current disability was incurred during active service or, 
if pre-existing, was aggravated therein.  38 U.S.C.A. 
§ 1110 (West 2002); 38 C.F.R. § 3.303 (2006).  

The veteran contends that he missed a step while jumping off 
of a plane he had finished inspecting, causing him to fall 
approximately six feet and injure his back.  He indicates 
that he was hospitalized for one week after this incident.  
The veteran also reports that he injured his back on a 
separate occasion but was not hospitalized.  See July 1999 
and March 2003 statements in support of claim; September 2003 
hearing transcript.  

The Board acknowledges that there are no service medical 
records in the claims folder.  VA requested the veteran's 
service medical records from the National Personnel Records 
Center (NPRC) in September 1999.  An October 1999 response 
indicated that the veteran's record was fire related and that 
there were no service medical records (SMRs) or Surgeon 
General's Office extracts (SGOs).  
In cases where the veteran's service medical records are 
unavailable through no fault of his own, there is a 
"heightened duty" to assist him in the development of the 
case.  See O'Hare v. Derwinski, 1 Vet. App. 365 (1991); 
Cuevas v. Principi, 3 Vet. App. 542 (1992).  

The veteran testified in September 2003 that he sought 
treatment for his back from the Altoona, Pennsylvania VA 
Hospital in either 1947 or 1948, and from a private facility 
named Chestnut Hill Hospital sometime in the late 1960's.  He 
further reported that he began receiving disability from the 
Social Security Administration (SSA) in 1977.  VA attempted 
to obtain these records, to include requesting the veteran's 
authorization and consent for the release of records from 
Chestnut Hill Hospital in an October 2005 letter.  The 
veteran, however, did not provide the requested release, 
responses from the SSA in October 2005 and February 2006 
indicated that the veteran's folder had been destroyed, and 
an August 2006 response from the VA Medical Center (VAMC) in 
Altoona indicated that there were no records and that a 
further search was unsuccessful in locating any information.  

In addition to the lack of medical evidence that the veteran 
suffered an injury to his back during service, there is no 
evidence of record to suggest that the veteran has manifested 
persistent symptoms of a residual disability since his 
discharge.  Nor is there medical evidence suggesting that any 
residual disability is linked to his active service.  

Despite VA's inability to obtain records from the Altoona VA 
Hospital, a January 1952 record from that facility, which had 
been associated with the claims folder prior to the veteran's 
claim, indicated that the veteran sought treatment in 
pertinent part for back pain.  He reported an attack of 
lumbar pain in July 1951, which recurred in December 1951 and 
had not ceased.  No mention was made of the alleged in-
service injuries and the veteran was diagnosed with 
sacroiliac strain with possible arthritis of the lumbar 
spine.  A February 1952 record from the Altoona VA Hospital 
indicates that the veteran was seen with lumbar pain; an 
impression of chronic low back strain, possible herniated 
disc was made.  An x-ray of the lumbosacral spine taken that 
same day, however, showed no definite pathology.  

The claims folder does not contain any record of treatment 
for the veteran's back between 1952 and June 2000, when the 
veteran was seen with complains of non-radiating lower back 
pain since service.  An x-ray of the lumbosacral spine 
revealed moderately advanced degenerative changes with disc 
space narrowing between L3 and S1 and straightening of the 
usual lordotic curvature.  A July 2000 record reports that 
the veteran was using a lumbar corset and back brace.  He was 
last seen in November 2001, at which time he was diagnosed 
with chronic back pain.  See VA records.  

The evidence of record does not support the claim for 
entitlement to service connection for residuals of a back 
injury.  Although the most recent diagnosis indicates that 
the veteran suffers from chronic back pain, the record lacks 
evidence of a nexus between the current disability and any 
injury or disease incurred in service.  As the preponderance 
of the evidence is against the claim, the benefit-of-
reasonable doubt rule is inapplicable.  38 U.S.C.A. § 5107(b) 
(West 2002); 38 C.F.R. § 3.102 (2006).  

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2006); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
accordance with 38 C.F.R. § 3.159(b)(1), proper notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; and (3) that the claimant is 
expected to provide.  Proper notice must also ask the 
claimant to provide any evidence in his or her possession 
that pertains to the claim.  Notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

The veteran's appeal originates from a May 1999 claim for 
service connection for residuals of a back injury.  The issue 
was remanded in September 2005 in order to effect compliance 
with the duties to notify and assist.  More specifically, 
further evidentiary development was needed in the form of 
obtaining VA, private and SSA medical records.  

Pursuant to the remand, the veteran was advised of the 
necessary evidence to substantiate his claim; that the RO 
would assist him in obtaining additional information and 
evidence; of the responsibilities on both his part and VA's 
in developing the claim; and of the need to provide any 
evidence in his possession that pertains to the claim.  See 
October 2005 letter.  As such, VA fulfilled its notification 
duties.  Quartuccio, 16 Vet. App. At 187.  The veteran was 
also notified of the appropriate disability rating and 
effective date of any grant of service connection in an 
August 2006 letter.  See Dingess v. Nicholson, 19 Vet. App. 
473 (2006).  

VA also has a duty to assist claimants in obtaining evidence 
needed to substantiate a claim.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159 (2006).  This duty has also been 
met, as VA made substantial attempts to obtain pertinent VA, 
private and SSA records, and all available VA records have 
been associated with the claims folder.  The record does not 
suggest the existence of additional, pertinent evidence that 
has not been obtained.  

For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or 
assistance is necessary, and deciding the appeal at this time 
is not prejudicial to the veteran.

ORDER

Service connection for residuals of a back injury is denied.


____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


